Citation Nr: 0613956	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total compensation rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 
1992.  

This case comes before the Board of Veterans' Appeals on 
appeal from an April 2004 rating decision which denied 
entitlement to a TDIU, the only issue that is currently in 
appellate status.  



FINDING OF FACT

On August 15, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the veteran 
that he had withdrawn his appeal on the issue referable to a 
TDIU rating.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the issue involving a TDIU rating 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
and Supp. 2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In a signed VA Form 21-4138, statement in support of claim 
that was received at the RO in August 2005, the veteran wrote 
that "[he] withdr[e]w [his] appeal with the Department of 
Veterans Affairs."  

In this case, a TDIU rating claim was the only one in 
appellate status, and as such, it is clear that the veteran 
intended to withdraw his appeal for a TDIU rating by the 
August 2005 statement.  

As the veteran has withdrawn his current appeal, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  



ORDER

The appeal of the veteran's claim for a TDIU rating is 
dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


